DETAILED ACTION
This office action is in response to Applicant’s submission filed on 22 April 2021.   
Claims 1-2, 4-5, 7-9, 11, 13-20 are pending.
Claims 3, 6, 10, 12 are cancelled.
Claims 1-2, 4-5, 7-9, 11, 13-20 are allowed.



Allowable Subject Matter

Claims 1-2, 4-5, 7-9, 11, 13-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-2, 4-5, 7-9, 11, 13-20.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein the portable electronic device identifies the location of the current driver and sends the location to the processor unit; wherein the processor unit detects nearby drivers within pre-determined radius of the current driver and identifies driver quotients for each of the nearby drivers; wherein the processor unit determines if the driving quotient of more than 50% of the nearby drivers is more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit transmits a notification to the portable electronic device of the current driver regarding the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit provides recommendations to the portable electronic device of the current driver for managing the driving of the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the recommendations include providing an alternate route having a current flow of drivers without quotients more than 1 standard of deviation lower than the driving quotient of the current driver; 2Application No. 15/295,317Docket No.: 006591.01356\US Amendment dated April 22, 2021 Reply to Office Action of March 12, 2021 wherein the portable electronic device detects if the current driver has followed the recommendations; and wherein if the current driver does not respond to a notification of recommended actions, the unit processor issues instructions to the current driver's vehicle”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims 1-2, 4-5, 7-8, which include all the limitations of the independent claims 1, also have no art rejection.
Claim 9 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein a plurality of real-time driving inputs is captured for a driver of a vehicle by the portable electronic device and transmitted to the processing unit; wherein the processor unit calculates a revised driving quotient based at least in part on the plurality of real-time driving inputs and the one or more driving conditions; wherein the processor unit determines if the driving quotient is more than 1 standard of deviation lower or higher than the assigned driving quotient of the driver; wherein the processor unit transfers the revised driving quotient to a validating agency for validating the revised driving quotient; wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is more than 1 standard of deviation lower than the assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the processor unit detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of recommendations, the unit processor issues instructions to the driver's vehicle”, in combination with the remaining elements and features of the claimed invention.
Claim 19 is substantially similar to claim 9. The arguments as given above for claim 9, are applied, mutatis mutandis, to claim 19, therefore the allowable subject matter reasoning of claim 9 are applied accordingly.
Regarding the dependent claims 11, 13-18 / 20, which include all the limitations of the independent claim 9 / 19, also have no art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126